Citation Nr: 9932151	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-45 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1. Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2. Entitlement to service connection for ulnar neuropathy at 
the left elbow.

3. Entitlement to an increased evaluation for residuals of a 
left shoulder separation (minor) currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from May 1958 to May 1960.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied an increased disability 
evaluation for residuals of a left shoulder separation 
(minor) currently evaluated as 10 percent disabling and 
service connection for bilateral carpal tunnel syndrome and 
ulnar neuropathy at the left elbow.  In September 1996, the 
veteran filed a notice of disagreement specifically 
addressing the service-connected shoulder disability.  The RO 
issued a statement of the case as regards all issues 
considered in the July 1996 rating decision in September 
1996.  The veteran filed a VA Form 9 in September 1996 as 
regards "S/C re-evaluation presently rated 10 percent left 
shoulder increase on compensation."  The Board construes 
this as a timely filed VA Form 9 as regards the increased 
evaluation for the left shoulder disability and as a timely 
filed notice of disagreement as to the service connection 
claims.  The veteran's representative filed a VA Form 646, 
Statement of Accredited Representation in Appealed Case, in 
February 1997 as regards all issues.  The RO issued a 
supplemental statement of the case in July 1998 as regards 
all issues considered in the July 1996 rating decision.  The 
transcript from the January 1999 personal hearing was 
accepted by the hearing officer as the substantive appeal in 
lieu of a VA Form 9 for the service connection claims.  
Therefore, all issues are properly before the Board.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.

2. The veteran is right handed.  

3. The claims of entitlement to service connection for 
bilateral carpal tunnel syndrome and ulnar neuropathy at 
the left elbow are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.  

4. The evidence of record reflect that the veteran's 
residuals of the left shoulder separation are manifest by 
subjective complaints of pain and weakness, and 
objectively confirmed functional impairment of the left 
shoulder due to pain, which is consistent with limitation 
of motion midway between the side and shoulder level.


CONCLUSIONS OF LAW

1. The claims for service connection for bilateral carpal 
tunnel syndrome and ulnar neuropathy at the left elbow are 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

2. Resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for a disability rating of 20 
percent for residuals of a left shoulder separation 
(minor) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5201 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for bilateral carpal 
tunnel syndrome and ulnar neuropathy at the left elbow

Criteria

VA law and regulations provide that service connection may be 
granted when there is a current diagnosis of a disability 
resulting from a disease or injury incurred in or aggravated 
by service or for any disease diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in-service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

An allegation that a disorder is service-connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  

The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well-grounded, the 
credibility of the evidence in support of the claim must be 
presumed, unless inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  See Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  Further, 
the veteran's burden to submit evidence sufficient to 
establish a well-grounded claim is the veteran's alone and is 
not relieved by the benefit of the doubt provision.  See 38 
U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).


Factual Background

The DD-214 reflects that the veteran was a light weapons 
infantryman.  Service medical records reflect that the 
veteran is right handed, that he was employed as an 
upholsterer prior to service, and that his upper extremities 
were evaluated as normal on pre-induction examinations dated 
in July 1957 and May 1958.  A February 1959 service medical 
record reflects that the veteran slipped and fell on his left 
shoulder with slight ptosis of the left shoulder and limited 
motion in all ranges.  There was primary tenderness in the 
region of acromio-clavicular joint.  The impression was 
acromioclavicular separation.  The veteran denied having a 
painful or "trick" shoulder or elbow on the April 1960 
report of medical history which was reviewed by an examiner.  
The examiner noted "no serious illness or injury while in-
service."  The separation examination dated in April 1960 
reflects scars on the left hand and the left shoulder.  The 
upper extremities were evaluated as normal.  Subsequent 
entries reflect that the veteran was having trouble with his 
left arm and had pain in his left shoulder.  The impression 
was bursitis.  In late April 1960, he could not feel anything 
with his left hand.  The veteran attested in an undated 
statement of physical condition that his physical condition 
had not changed since his last final type physical 
examination in April 6, 1960. 

A May 1994 VA examination reflects an evaluation for 
residuals of a left shoulder separation.  The veteran 
complained of pain in the left shoulder with some radiation 
down the arm and occasional feelings of pulling in the area 
of the shoulder when he moved his arm.  The symptoms have 
slowly increased with his age.  He does not take any 
medication for the condition.  On inspection, the veteran was 
able to place both hands in the lumbosacral area of the back, 
and behind the head, and he was able to make a throwing 
motion with both the right and the left upper extremity.  
This examination is silent as regards numbness or tingling in 
the wrist or pain at the elbow.  

An April 1996 medical statement with x-ray attached from Dr. 
Florea, VA physician, reflects that the veteran works as an 
upholsterer.  He uses his left arm continuously on the job.  
The veteran has weakness of the left grip and was referred to 
neurology for nerve conduction studies.  The March 1996 x-ray 
shows evidence of arthritis of the left acromio-clavicular 
joint and left rotator cuff syndrome.

The April 1996 electromyography (EMG) report reflects by 
veteran's report episodic numbness and tingling in all the 
fingers of the left hand.  On examination, there was no 
atrophy of the intrinsic hand muscles.  He had normal 
strength in both the right and [left] upper extremities, his 
reflexes, and sensation to pin [prick] were intact in both 
upper extremities.  The motor and sensory nerve condition 
studies show (1) prolonged distal median motor latencies 
bilaterally; (2) prolonged distal median sensory latencies 
bilaterally; (3) slowed ulnar motor conduction velocity 
across the elbow on the left; (4) normal F wave latencies in 
the right ulnar nerve; and (5) needle EMG of muscles of the 
left and right arm and hand was normal.  The study was 
consistent with bilateral carpal tunnel syndromes.  An 
additional finding was the presence of a left ulnar 
neuropathy at the level of the elbow.  There was no evidence 
of denervation in the muscles supplied by these nerves.  

A January 1999 letter from Dr. Florea reflects that he has 
treated the veteran since June 1995.  The veteran can only 
reach the lumbar area with his left hand.  The letter is 
silent as regards a disability of the wrists or left elbow.  

The transcript of the January 1999 personal hearing reflects 
that the pain in the elbow started about eight to ten years 
ago.  He thought it was part of getting old.  He was first 
diagnosed with this condition in 1995.  He believes the VA 
physician has linked this condition to service.  The veteran 
does not think a doctor has documented that the elbow 
condition is related to the service-connected left shoulder 
disability.  He did not have an EMG or nerve conduction study 
in-service.  He was not told in-service that he had slowed 
ulnar motor conduction.  He does not have difficulty with 
driving.  He rests his arm on the windowsill.  There is no 
treatment for the condition, just regular exercise to keep it 
mobile.  He is not scheduled for any more studies concerning 
the ulnar motor conduction.  Surgery has not been suggested 
to correct the ulnar motor conduction.  Sometimes he has 
numbness in his elbow.  The numbness occurs a couple of times 
a week.  He has cracking or popping of his elbow.  At times, 
he has difficulty straightening out his arm maybe two or 
three times a week.  He believes it is caused by a 
combination of the shoulder and elbow conditions.  The elbow 
wakes him up at times.  He may lose an hour of sleep trying 
to go back to sleep with the pain. 

The bilateral carpal tunnel syndrome was diagnosed about 3 
years ago.  At that time, he complained that his elbow and 
arm would fall asleep and that he did not feel the grip on 
his hand.  He had pain in his wrists and numbness.  He had an 
EMG.  He was not issued any prosthetic device - wrist band.  
He was told the only thing to do was exercise to keep it 
mobile as much as possible.  Physical therapy was not 
suggested.  The doctors have not discussed any surgery to 
correct the carpal tunnel problem.  He had the pain when he 
was younger.  He has difficulty driving.  At times, he drives 
with one hand.  The cold weather bothers the condition.  He 
is not currently under treatment for the condition.  He has 
not gone back for therapy.  He is to be scheduled for more 
treatments.  He has more tingling than numbness in his 
fingers.  He has difficulty feeling stuff when he his trying 
to pick it up.  He had to give up his employment as an 
upholsterer after 30 years, which was mostly piecework, 
because of his condition.  He began that job immediately 
following separation from service.  

A fee basis examination conducted in February 1999 by Alpine 
Medical Group reflects that the veteran sustained a left 
shoulder injury in 1959, that he medicated with Naprosyn, he 
reported joint pains, and denied any tingling or sensations 
of numbness.  The examination report is silent as regards a 
disability related to the wrists or left elbow.  

Analysis

The Board does not dispute the veteran's contentions as to 
experiencing bilateral wrist or elbow discomfort.  However, 
there is no competent medical evidence that establishes these 
complaints are related to service.  The veteran denied having 
painful or "trick" shoulder or elbow on the report of 
medical history completed for separation.  While the 
separation physical examination conducted in April 1960 
reflects scars on the left hand, the upper extremities were 
evaluated as normal.  There is only one documented occasion 
in-service where the veteran reported not being able to feel 
anything with his left hand, this occurred following his 
separation examination.  Finally, the veteran attested in an 
undated statement of physical condition that his physical 
condition had not changed since his last final type physical 
examination on April 6, 1960.  This suggests that the left 
hand complaints were transient in nature and that there were 
no evaluations for a disability of the left elbow.  The 
earliest medical evidence of record post service, in May 
1994, reflects no wrist or elbow complaints.  Additionally, 
the first diagnosis of a wrist or elbow disability occurs 
more than 34 years after service.  Further, the veteran 
testified that the left elbow complaints began within in the 
last eight to ten years.  

Briefly, the Board has reviewed all the evidence of record.  
The veteran has presented no medical evidence to support his 
contentions that his current bilateral carpal tunnel and left 
elbow neuropathy are related to an incident in-service.  In 
other words, the veteran's claims for service connection of 
bilateral carpal tunnel syndrome and ulnar neuropathy of the 
left elbow are predicated on his own lay opinion.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
see Grivois v. Brown, 6 Vet. App. 136, 140 (1994), the 
veteran's lay opinion is an insufficient basis upon which to 
find these claims well-grounded.  See Espiritu and King, 
supra.  Without a current disability related to his period of 
service, the veteran has not presented a plausible claim.  
See Epps and Grottveit, both supra.  Since these claims are 
not well-grounded because of the lack of a medical nexus to 
service borne out by medical evidence in the record, further 
analysis is not in order.  See 38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a).  

As the veteran's claims of entitlement to service connection 
for bilateral carpal tunnel syndrome and ulnar neuropathy at 
the left elbow are not well-grounded, the doctrine of 
reasonable doubt has no application to his claims.  See 38 
U.S.C.A. § 5107(b).  

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical records or other evidence that has not 
already been requested and/or obtained that would well-ground 
his claims.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


II.  Entitlement to an increased evaluation for residuals of 
a left shoulder separation (minor) currently evaluated as 10 
percent disabling.  


The Board finds that this claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  That is, the veteran has presented 
a claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific disabilities, according to the VA Schedule of Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, § 4.1.  Different diagnostic codes (DC) 
identify various disabilities.  See 38 C.F.R. Part 4.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  Otherwise, 
the lower rating will be assigned.  Id.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  See 38 C.F.R. § 4.3.

In July 1994, the RO granted service connection for residuals 
of a left shoulder separation (minor) and assigned a 10 
percent disability evaluation based on residual pain in the 
left shoulder in all modalities and slight limitation of 
motion.  The veteran filed a notice of disagreement in 
September 1994.  He did not perfect a timely appeal.  38 
C.F.R. § 3.160(d) (1999).  In December 1995, the veteran 
filed a new claim for an increased disability evaluation for 
residuals of a left shoulder separation currently evaluated 
as 10 percent disabling.  

In September 1996, the veteran asserted that it was very 
difficult for him to carry on his daily work, as he does 
upholstery which requires constant motion of his shoulders.  
The cold weather added discomfort.  He asserted that he could 
not continue his job for long.  The original injury had 
deteriorated into degenerative arthritis.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  Instability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As 
previously discussed, the veteran is right handed, thus, 
right hand dominant.  In that regard, the left shoulder will 
be rated according to the rating criteria as minor or non-
dominant.  See 38 C.F.R. § 4.69 (1999).

The residuals of a left shoulder separation (minor) are rated 
under DC 5203.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5203 
provides that a 20 percent disability evaluation is warranted 
for dislocation or nonunion with loose movement of the 
clavicle or the scapula for the non-dominant - minor 
extremity.  A 10 percent disability evaluation is warranted 
for nonunion of the clavicle or scapula without loose 
movement or malunion thereof.  Otherwise, rate the shoulder 
joint on the impairment of function of the contiguous joint.  
See 38 C.F.R. § 4.71a, DC 5203.  

A 20 percent disability evaluation is warranted for 
limitation of motion of the arm, on the major or minor side, 
at the shoulder level, under Diagnostic Code 5201.  For 
limitation of the arm to midway between the side and shoulder 
level, a 20 percent evaluation is provided for the minor 
side.  See 38 C.F.R. § 4.71a.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The April 1996 medical statement with x-ray attached from Dr. 
Florea reflects that the veteran works as an upholsterer and 
uses his left arm continuously on the job.  The veteran 
reported that the left shoulder gets "tight."  He medicates 
with Ibuprofen and Diclofenac, which do not offer relief.  
The March 1996 x-ray shows evidence of arthritis of the left 
acromio-clavicular joint and left rotator cuff syndrome.  

The April 1996 electromyography (EMG) report reflects by 
veteran's report that the left shoulder sometimes gets tight 
in cold weather.  On examination, he had normal strength in 
both the right and [left] upper extremities, his reflexes, 
and sensation to pin [prick] were intact in both upper 
extremities.  In pertinent part, the motor and sensory nerve 
conduction studies show that the needle EMG of the muscles of 
the left and right arm was normal.  

The June 1997 VA medical record entry reflects chronic left 
shoulder pain, left shoulder abduction to 110 degrees with 
complaints of anterior pain and external rotation with 
anterior pain.  The assessment was chronic left shoulder 
pain.  

An October 1997 VA medical record entry reflects left 
shoulder [abduction] to 90 degrees (limitation of motion was 
110 [degrees] in June 1997) with anterior and posterior pain; 
external rotation to 90 degrees with anterior pain; and 
internal rotation with anterior pain.  Active abduction to 
100 to 110 degrees again with pain.  There was no atrophy 
over the shoulder.  The assessment was old shoulder injury 
with chronic pain and decreased range of motion.  

A January 1999 letter from Dr. Florea reflects that he has 
treated the veteran since June 1995 and that the veteran 
suffers with posttraumatic arthritis of the left shoulder.  
The abduction is limited to 150 degrees and the rotation is 
limited as well.  He can only reach the lumbar area with his 
left hand.  He quit his business as an upholsterer due to 
pain when lifting and pulling fabric.  He presently works for 
the City of Los Angeles in a light maintenance part-time job.  
He has pain on a daily basis, and continues to take 
medications for it.  He required physical therapy without any 
permanent benefits.  

The transcript of the January 1999 personal hearing reflects 
that he has more pain.  He has pain that sometimes goes down 
his arm, but sometimes he will get numbness from his shoulder 
to his arm.  When he wakes up in the morning, there are times 
when he cannot even move his arm to raise it.  The arm is 
sort of numb.  He has pain in the arm and it takes him a 
while to get [the arm] moving.  Sometimes, it wakens him at 
night.  He will just lie there until he can move [it].  This 
occurs maybe once a week in the winter months or at least two 
or three times a week when he is asleep.  He has difficulty 
lifting things at times.  If he has to pick up something, he 
tries to pick up something light.  He believes that the most 
he can lift may be 10 pounds.  He worked as an upholsterer 
for 30 years.  The pulling of the fabrics bothered him and he 
had a lot of kinks in his shoulder from working.  So, he gave 
it up.  At the time of the hearing, he was working part-time 
for the City of Los Angeles in Parks and Recreation cutting 
lawns.  He does not use heavy equipment.  There are times 
when he dropped tools/equipment when working.  He has 
limitation of motion with pain.  He takes medication when he 
has pain.  The veteran reported that the pain was severe when 
he had to raise his arm.  He has difficulty getting dressed - 
putting on his socks or shoes, shirt, or a pullover.  The 
veteran gets physical therapy once a week at the VA.  He has 
had heat and electrical treatment.  The left shoulder does 
cause difficulty with driving.  He rests his arm on the 
windowsill.  Surgery has not been recommended.  He has never 
been issued a TENS unit.  He has not noted swelling in his 
shoulder.  Sometimes there is weakness when he tries to lift 
his arm up.  He has never been given cortisone injection in 
the joint.  He is right handed.  He reports hearing a snap 
and crackle when he lifts his arm.  It has never come out of 
the socket when it makes the snap and crackle.  

The fee basis examination conducted in February 1999 by 
Alpine Medical Group reflects that the veteran sustained a 
left shoulder injury in 1959.  Since that time, the veteran 
developed arthritis of the shoulder.  The veteran reported 
that for the last four to five years his shoulder has 
progressed to the point where he experiences significant 
discomfort in the left shoulder.  He reported joint pains and 
denied any tingling or sensations of numbness.  The veteran 
medicated with Naprosyn.  He last worked in 1993, as a driver 
at a water and power company.  Currently, the veteran works 
on a part-time basis in a park recreation facility.  An 
examination of the shoulders reflects that there was no 
evidence of heat, redness, swelling, or effusion bilaterally.  
The right shoulder was completely within normal limits.  The 
range of motion was normal on the right at 180/180 of 
flexion, abduction was normal at 180/180 degrees, external 
rotation is normal at 90/90, and internal rotation is normal 
on the right at 90/90 degrees.  The left shoulder revealed 
pain upon palpation.  Range of motion was decreased.  Flexion 
was 150/180 degrees.  Abduction of the shoulder was 150/180 
degrees.  External rotation of the shoulder was 70/90 
degrees.  Internal rotation of the shoulder was decreased at 
70/90 degrees.  The main reason for the decreased range of 
motion was pain.  The diagnosis was left shoulder injury.  A 
x-ray of the left shoulder reflects that there was no 
evidence of fracture, dislocation, or other osseous or 
articular abnormality.  The regional soft tissues appeared 
normal.  The impression was no abnormality demonstrated.  The 
physician added that the veteran had been in chronic pain 
over his left shoulder; however, over the last four to five 
years the pain had progressed to the point where the veteran 
was in constant pain as well as significant decreased range 
of motion due to pain.  As a result of the injury, it was his 
opinion, that the veteran would have limitations in lifting 
and carrying to 20 pounds occasionally and 10 pounds 
frequently.  The veteran would have limitations in pushing 
and pulling secondary to the injury to his left shoulder.  

In considering a higher evaluation due to residuals of a left 
shoulder separation (minor), the evidence of record reveals 
that the veteran complains of pain on use and lifting, 
weakness, and that the shoulder gets "tight."  The record 
further discloses evidence of arthritis of the left acromio-
clavicular joint and left rotator cuff syndrome.  While the 
EMG conducted in April 1996 reflects normal strength in both 
the right and [left] upper extremities, the veteran 
demonstrated limited motion on abduction of the left shoulder 
at 90 degrees in October 1997.  See 38 C.F.R. § 4.71, Plate I 
(1999).  The diagnosis at that time was old shoulder injury 
with chronic pain and decreased range of motion.  Even though 
the January 1999 letter from Dr. Florea reflects 
posttraumatic arthritis with abduction limited to 150 
degrees, which represents an improvement since October 1997, 
the February 1999 fee-basis examination reflects that the 
main reason for the decreased range of motion was pain.  This 
evidence raises consideration of a higher evaluation under DC 
5201 for limitation of motion of the arm.  In that regard, 
functional loss due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion, must be accorded due consideration.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Further, the examiner 
added that the veteran would have limitations in pushing and 
pulling secondary to the injury to his left shoulder.  
Specifically, he opined that the veteran would have 
limitations in lifting and carrying 10 pounds frequently.  It 
is reasonable to conclude that the with repetitive use, the 
left shoulder would become more painful resulting in 
additional limitation of motion.  In light of the foregoing, 
the Board resolves all reasonable doubt in favor of the 
veteran to grant a 20 percent disability evaluation for 
limitation of motion of the arm at shoulder level under DC 
5201 for the residuals of a left shoulder separation (minor).  
See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71, Plate I.  

As the evidence of record does not reflect fibrous union of 
the humerus or limitation of motion of the arm to 25 degrees 
from the side, or ankylosis of the scapulohumeral 
articulation, a disability evaluation in excess of 20 percent 
is not warranted.  See 38 C.F.R. § 4.71a, DCs 5200-5202 
(1999).  Therefore, the Board determines that the residuals 
of a left shoulder separation (minor) are more appropriately 
evaluated as 20 percent disabling under DC 5201.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1).  In 
reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  As to the disability picture presented in 
this case, the Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization or marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  The veteran himself reported that the pain, 
weakness, and limited motion are intermittent.  The Board 
acknowledges the veteran's contention that he quit his 30-
year career as an upholsterer due to his condition.  However, 
according to the veteran, he was not denied other employment 
due to his service-connected left shoulder disability.  The 
veteran is currently employed on a part-time basis with the 
City of Los Angeles Parks and Recreation.  It is important to 
note not only that the left shoulder disability is currently 
evaluated as 20 percent disabling, but that the veteran has 
not asserted or presented any exceptional or unusual factors 
related to the service-connected left shoulder disability to 
preclude the use of the regular rating criteria.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  In sum, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case.  In the absence of an 
exceptional or unusual disability picture marked by frequent 
hospitalizations for the disability or marked interference 
with employment caused exclusively by the service-connected 
disability, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  



ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for ulnar neuropathy at the left elbow is 
denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased rating of 20 percent for 
residuals of a left shoulder separation (minor) is granted. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

